           Case 3:20-cv-00181-JM Document 16 Filed 12/01/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

PLENNEY P. BARKDULL                                                             PLAINTIFF
ADC #166596

V.                                    No. 3:20CV00181-JM


SUSAN COX-DUFFEL, Nurse; and
TRISHA MARSHALL, Poinsett County Jail                                         DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       IT IS SO ORDERED this 1st day of December, 2020.



                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE

                                                  `
